Citation Nr: 1631744	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to service connection for osteoarthritis of the left knee.

3.  Entitlement to service connection for status post ovarian cystectomy. 

4.  Entitlement to service connection for a heart condition also claimed as angina.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an effective date prior to November 4, 2009, for a 70 percent disability rating for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1978 to May 1979, followed by National Guard service which involved periods of active duty for training and inactive duty training.  Personnel records reflect these periods occurred between July 7, 1978 and March 1, 1990, and between January 14, 1998 and January 13, 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2010 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Additionally, as explained in greater detail below, in a January 2016 rating decision, the agency of original jurisdiction (AOJ) awarded a 70 percent disability rating for PTSD with depressive disorder, effective November 4, 2009.  The Veteran subsequently filed a notice of disagreement as to the propriety of the assigned rating.  However, it appears that the AOJ may have misinterpreted the notice and a statement of the case as to this claim has not yet been issued.  As such, this claim is addressed in the remand portion below. 

In May 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing.  A transcript has been associated with the claims file.

As for the matter of representation, the Board notes that the Veteran was originally represented in these matters by Disabled American Veterans, as evidenced by a VA Form 21-22 (Appointment of (Veterans Service Organization) as Claimant's Representative) signed in August 2009.  In December 2009, the Veteran submitted a power of attorney in favor of private attorney Trey Daly.  In May 2010, the Veteran submitted a VA Form 21-22 appointing the National Association for Black Veterans as her representative.  Finally, in May 2012, the Veteran submitted a new VA Form 21-22 which re-established Disabled American Veterans as her representative.  The Board recognizes these changes in representation and such is reflected on the title page of this decision. 

The issues of service connection for a lumbosacral spine disability, osteoarthritis of the left knee, and status post ovarian cystectomy are addressed below.  The remaining issues are being REMANDED to the AOJ for further development.  VA will inform the Veteran when further action, on her part, is needed. 

FINDINGS OF FACT

1.  The record does not reflect that the Veteran's lumbosacral spine disability is causally or etiologically related to service.

2.  The Veteran's left knee osteoarthritis was not present during service or for many years thereafter and is not otherwise etiologically related to service or to a service-connected disability.

3.  The removal of a cyst from the Veteran's right ovary is not shown to be related to her military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).
2.  The criteria for service connection for left knee osteoarthritis have not been met. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for status post ovarian cystectomy have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with the service connection claims decided herein.  However, as her service and post-service treatment records fail to suggest that she developed a back, knee or ovary disability in service, or that there exists a nexus between service and these claimed conditions, VA's duty to provide an examination has not been triggered.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

Regarding the May 2016 Board videoconference hearing, it is noted that the United States Court of Appeals for Veterans Claims (Court) has determined that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned VLJ identified the issues on appeal, and solicited testimony from the Veteran relating to her claims.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.  Moreover, the Veteran volunteered her treatment history and symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.   As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 


Service connection

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be shown by a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 
Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Facts and Analysis - Lumbosacral Spine Disability

The Veteran asserts, generally, that her current lumbosacral spine disability is related to her military service.
 
Service treatment records show that the Veteran sought treatment in January 1979 for a heavy menstrual flow with abdominal swelling and lower back pain.  At that time, examination showed her back to be within normal limits.  

The Veteran was seen with complaints lower back pain in July 1983.  At that time, she indicated that the pain had started the weekend prior.  She denied any history of back trouble, and was diagnosed with a muscle strain.  Subsequent treatment records are negative for complaints of, or treatment for, back pain.  Reports of medical examination from 1983, 1988 and 1997 all show the Veteran's musculoskeletal system was normal; in reports of medical history completed by the Veteran at each of those examinations, she expressly denied any recurrent back pain. 
 
Post-service VA treatment records consistently show complaints of lower back pain.  An October 2008 VA treatment note indicated that the Veteran was seen at VA after falling and twisting her back.  An x-ray taken at that time revealed no evidence of fracture, and a slight narrowing of the lumbosacral interspace, but an otherwise normal spine.  

In an August 2009 VA mental health treatment note, the Veteran indicated experiencing chronic back pain as the result of a motor vehicle accident.  In an October 2009 VA psychiatric treatment note, the Veteran reported experiencing lumbar region pain.  VA treatment notes from November 2009 show a diagnosis of lower back pain and lumbar radiculopathy. 

In October 2010, the Veteran was seen at VA with complaints of lower back pain. At that time, testing showed full range of motion of the spine.  

In a March 2012 VA treatment note, the Veteran sought treatment for back pain after sleeping on cushions on a floor.  In September 2014, the Veteran was seen at VA for lower back pain and diagnosed with lumbosacral radiculopathy.  In April 2015, the Veteran was treated for a back strain after falling into a pothole.  A September 2015 VA note shows a diagnosis of osteopenia of the lumbar spine.  None of these post-service records contain any opinion on etiology of any low back disability.

The Board finds that, based on the evidence of record, the Veteran's claim must be denied.  While she has made statements to the effect that her lumbosacral spine disability is related to service, she has failed to identify an in-service incident to which the disability can be linked.  Additionally, the Veteran is not shown to be qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  Therefore, her statements on etiology are not afforded any probative value.  See Jandreau, supra, citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  She has not presented competent medical evidence in support of her lay opinion that there is a connection between any lumbosacral spine disability and any aspect of her active duty service.  See 38 C.F.R. § 3.159(a)(1).   

While the Veteran testified in May 2016 that her lumbosacral spine disability was due to an in-service assault, the Board does not find such a statement credible.  Contemporary treatment records show that the Veteran sought treatment for lower back pain in July 1983, several months after the assault.  At that time, the Veteran reported that the pain had started days prior.  She denied any previous history of back problems.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  In subsequent medical examinations, as noted above, no back problems were found.  Most significantly, the Veteran continued to deny any back pain, chronic or otherwise, in each of those subsequent examinations.   

Additionally, the record does not show treatment or a diagnosis related to the low back for nearly 10 years after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Because the evidence preponderates against the claim of service connection for a lumbosacral spine disability, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra

Facts and Analysis - Osteoarthritis of the left knee 

The Veteran has been diagnosed with left knee osteoarthritis and she maintains that the condition is due to service, or is secondary to a foot condition.

At the outset, the Board notes that the Veteran previously filed a claim for service connection for bilateral knee pain, which she claimed as a "foot to knee" injury due to an in-service incident.  That claim was denied by a September 2003 rating decision because the service treatment records showed that the incident referred to by the Veteran resulted in a bruise on her leg, without permanent disease or disability, and that at the time of her claim she had no diagnosed disabilities of the bilateral knees. 

In the present appeal, the Veteran has asserted a claim for osteoarthritis of the left knee.  The Board finds that in the present claim, the Veteran has alleged a new and distinct disorder which has been medically diagnosed and thus, is properly a new claim and not a claim to reopen the previously denied claim for bilateral knee pain.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009). 

Service treatment records are silent otherwise as to any complaints, diagnosis or treatment for any left knee injury or disease.  Examinations undertaken at various points during her military service-in August 1983,  February 1988 and December 1997-each show her joints to be normal, with no complaints of  problems with her left knee.  

A June 2003 VA treatment note indicated the Veteran sought treatment for bilateral knee pain.  An October 2008 VA treatment note shows the Veteran fell the week prior and twisted her back and left knee.  X-ray imaging of the left knee at that time showed no evidence of fracture, dislocation or arthritis. 

In March 2009, she was seen at VA with complaints of pain and stiffness in her left knee.  An August 2009 VA treatment note shows the Veteran reported chronic bilateral knee pain.  A VA treatment note dated September 2009 shows the Veteran had tripped on an uneven sidewalk to week before, falling and striking her knees.  At that time, she was diagnosed with arthritis in the left knee.  

In February 2010, the Veteran underwent physical therapy at a private hospital.  At that time, she reported experiencing left knee pain.  She also described right ankle weakness which resulted in falls that affected her left knee.  

In October 2010, the Veteran was seen at VA with complaints of bilateral knee pain which was exacerbated by standing too long.  At that point, the nurse practitioner indicated a diagnosis of "probable arthritis." 

A June 2011 physical therapy referral indicated a diagnosis of left knee degenerative joint disease, and recommended therapy "as needed."  In December 2014, the Veteran was seen at a VA emergency department for left knee pain after falling onto her knee.  

The preponderance of the evidence is against a finding that the Veteran's current knee condition is related to her military service, and her claim must be denied.  Initially, the Board notes that arthritis is a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.307(a)(3) if it manifested to a degree of 10 percent or more within one year of service.  However, here the Veteran's knee was shown, by x-ray, to be non-arthritic in 2008 and she was not diagnosed with left knee arthritis until September 2009, nearly a decade after service.  Accordingly, the Board finds that presumptive service connection is not warranted. See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The Veteran has put forth two theories regarding a nexus between her military service and her left knee osteoarthritis.  At the May 2016 Board hearing, the Veteran indicated that a dryer fell on her knee in service, which caused her current diagnosis.  However, the record shows that she sought treatment for a bruise in March 1998, following an incident where a dryer fell onto her right leg, not her left one.  Further, in an August 1999 statement the Veteran described the dryer as falling onto her right leg.  The Board finds these contemporary medical records more probative than the Veteran's assertions that the accident happened to her left leg, rather than her right.  See Curry, supra. 

The Veteran has also contended in her October 2010 notice of disagreement, as well as in written statements dated February and May 2011, that that her left knee problem was due to injuries to her feet which she feels were incurred in service.  The Board notes that service connection may be established on a secondary basis for a current disability which is proximately due to or the result of service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse by a previously service connected disability.  However, as the Veteran's feet are not service-connected, she may not establish service connection for her left knee on a secondary basis.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Accordingly, service connection for a left knee condition is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.



Facts and analysis - Ovarian cystectomy

A cyst was removed from the Veteran's right ovary in October 2008.  She contends that the removal of the cyst was related to menstrual problems that she had during service. 

Service treatment records in show that a gynecological examination performed in mid-January 1979 revealed the Veteran's system to be normal.  A treatment note at the end of January 1979 shows the Veteran was seen for irregular menses, a swollen abdomen, and lower back pain.  At that time, examination revealed her system to be within normal limits.  In March 1979 she was seen for frequent and heavy menstrual bleeding which had resolved by the next month.  

Subsequent treatment records are silent for gynecological issues.  As noted above, the Veteran underwent examinations in August 1983, February 1988 and December 1997 for purposes of service.  In each instance, she reported no gynecological issues nor were any found by examiners. 

None of the available post-service medical records leading up to the October 2008 surgery indicate the Veteran experienced any problems with her ovaries.  There is likewise no competent evidence of a nexus between her ovarian cyst and service. 

While the Veteran may believe her ovarian problem originated in service, she is not qualified to offer an opinion in this matter.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; Buchanan, supra. 

Although lay persons are competent to provide opinions on some medical issues, some issues are outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer); see also Kahana, supra.  Thus, while she is competent to report having heavy menstrual flow in service, she is not competent to associate this with her ovarian cyst due to the complexity involved in determining etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  As shown by the record, the Veteran's multiple in-service examinations showed her reproductive system to be within normal limits or completely normal.  Accordingly, the Board finds there is no probative evidence of a gynecological problem in service.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of an ovarian cystectomy.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra. 

ORDER

Entitlement to service connection for a lumbosacral spine disability is denied. 

Entitlement to service connection for osteoarthritis of the left knee is denied.

Entitlement to service connection for status post ovarian cystectomy is denied. 

REMAND

The Veteran has not undergone a VA examination to address the nature and etiology of her current heart condition or her hypertension.  For the reasons expressed below, the Board finds that a VA examination is necessary in order to determine the nature and etiology of these claimed disorders.

VA is obliged to provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon, supra; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

With regard to the Veteran's heart condition, also claimed as angina, the Board notes that the Veteran was diagnosed in August 2006 with unstable angina.  She was also treated for brachycardia in September 2012.  The Veteran contends that her heart condition began in service, as evidenced by chest pains she experienced while serving.  During her May 2016 hearing, the Veteran contended that the disorder first manifested in service, when she was treated for flu-like symptoms and chest pains, and that it has continued since such time. 

The Veteran's service treatment records show that she was treated in February 1985 for "virus-type" symptoms and weakness.  The Veteran contends that, at the time of this treatment, she was also experiencing chest pains.  The Board notes that the Veteran is competent to describe symptoms she experienced.  See Layno, supra. 

The Board recognizes that the threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the Veteran's service treatment records showing treatment for flu-like symptoms in February 1985, as well as the Veteran's statements concerning chest pains that occurred in service, the Board finds that she should be afforded a VA examination to determine the etiology of any currently diagnosed cardiac disability.

With regard to the Veteran's hypertension, the Board notes that a VA treatment note from May 2002 shows a negative finding of hypertension; by September 2003, the Veteran had been diagnosed with the condition.  However, she testified in May 2016 that she was first diagnosed in at the Cleveland VA Medical Center in 2000.  The file contains treatment records from the Cleveland VAMC starting in May 2002.  On remand, the additional records should be sought and associated with the file.  
In addition, the Veteran testified that she was told by a doctor in 2010 that her hypertension was caused by her service-connected PTSD.  There is no documentation of such a finding in her record; however, in light of the fact that the Veteran has a diagnosis of hypertension and alleges an in-service occurrence-or, in the alternative, that the condition was caused by a service-connected disability-the Board finds that VA's duty to provide an examination has been triggered. 

As a final matter, the Board notes that in a January 2016 rating decision, the AOJ granted an increased rating for the Veteran's PTSD, for the period prior to her July 2010 hospitalization, assigning a 70 percent evaluation effective November 4, 2009 to July 2010.  The Veteran had been previously rated at 30 percent during this time period.  In this decision, the AOJ also award a total disability rating based on individual unemployability due to service connected disabilities, effective from November 2009.  

In two separate notices of disagreement submitted to VA in May 2016, the Veteran appeared to contest not only the date of the original grant of service connection, but also the November 4, 2009 effective date of the 70 percent rating.  In a May 2016 letter, the AOJ did not appear to directly respond to the notices of disagreement that had been sent, but did advise the Veteran that she had missed the deadline for filing an appeal of an earlier November 2012 rating action that had increased the disability rating for PTSD for the period after her July 2010 hospitalization to 70 percent effective from September 1, 2010, and likewise awarded a total disability rating based on individual unemployability, effective from September 1, 2010.   

It appears that the Veteran has filed a timely notice of disagreement to the January 2016 rating decision.  Therefore, she is entitled to a statement of the case concerning the November 4, 2009 effective date of the 70 percent disability rating for her service-connected PTSD, for the period prior to her July 2010 hospitalization.  Accordingly, the Board is required to remand that claim for issuance of such.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of the November 4, 2009 effective date for a 70 percent disability rating for PTSD.  Advise the Veteran of the time period in which to perfect her appeal.  If the Veteran perfects an appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain any relevant VA treatment records from the Cleveland VA Medical Center for the period prior to May 2002-and associate them with the claims file.

3.  Once all outstanding records are associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of her heart condition and hypertension.  The record should be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner is asked to identify all cardiac and cardiovascular diagnoses, included but not limited to angina, brachycardia, and hypertension.  

a) Then, with regard to each, the examiner should offer an opinion as to whether the disability is at least as likely as not (a 50 percent probability or more) related to the Veteran's military service, including the February 1985 treatment episode.  

b) The examiner should also offer an opinion as to whether the Veteran's hypertension was caused (in whole or in part) by her service-connected PTSD; or was aggravated (increase in severity of the underlying condition versus a temporary exacerbation) by her PTSD. 

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's lay statements.  Any opinions expressed should be accompanied by a detailed and complete rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


